ORDER ON PETITION TO REHEAR
DWYER, Judge.
Even though we are satisfied that we have not overlooked any argument advanced by counsel in his petition to rehear, we will illuminate our reasoning for counsel on the confrontation question he now supports with Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476.
Here, unlike Bruton, we do not have a codefendant confessing guilt with equally damaging inculpation of the defendant. In this record there is found a simple res gestae statement uttered by Vaughn at the time of his arrest which the trial court found to be competent and therefore admissible. With that ruling we have agreed. Therefore the simple eviden-tiary res gestae statement advances a fact, which fact was considered by the jury with all other facts and circumstances. By their verdict they have found Dodd to be guilty of assisting in the burglary. In other words Vaughn’s res gestae statement, simply put, is not a confession of complicity conclusively establishing the guilt of Dodd in this burglary.
The petition to rehear is denied.
WALKER, P. J., and O’BRIEN, J, concur.